           Case 2:20-cv-00205-JCM-DJA Document 81 Filed 04/21/21 Page 1 of 4




 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 0532
 2   JASON D. SMITH, ESQ.
     Nevada Bar No. 9691
 3
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6           jsmith@santoronevada.com
 7   JOSEPH DINOIA, ESQ.
     Nevada Bar No. 11951
 8
     RACHEL B. SATURN, ESQ.
 9   Nevada Bar No. 8653
     PATENAUDE & FELIX, A.P.C.
10   7271 W. Charleston Blvd., Suite 100
     Las Vegas, Nevada 89117
11   Tel.: (702) 952-2031
     Email: joseph.dinoia@pandf.us
12
             rachel.saturn@pandf.us
13
     Attorneys for Counterclaimant/Third-Party
14   Plaintiff Patenaude & Felix APC
15                             UNITED STATES DISTRICT COURT
16
                                      DISTRICT OF NEVADA
17
     TROY CAPITAL LLC, a Nevada Limited Case No.: 2:20-cv-00205-JCM-DJA
18   Liability Company,
                                        STIPULATION AND ORDER TO
19                      Plaintiff,      EXTEND BRIEFING SCHEDULE
20                                      REGARDING MOTION TO DISMISS
     v.                                 [ECF No. 77]
21
     PATENAUDE & FELIX APC, a California                   (First Request)
22   Professional Corporation; RAYMOND A.
     PATENAUDE, a California Attorney (CA Bar
23   #128855); MICHAEL D. KAHN, a California
24   Attorney (CA Bar #236898); ANGIE HONG
     HOAR, a California Attorney (CA Bar #212152);
25   KRISTOPHER C. CHILDERS, an            Arizona
     Attorney (AZ Bar #022388), RYAN JOHNSON,
26   an Arizona Attorney, DOE ATTORNEYS 1-10;
     DOE individuals 11-20; ROE LAW FIRMS 1-10;
27
     and ROE entities 11-20,
           Case 2:20-cv-00205-JCM-DJA Document 80
                                               81 Filed 04/19/21
                                                        04/21/21 Page 2 of 4



 1
                           Defendants.
 2   PATENAUDE & FELIX APC, a California
 3   Professional Corporation,

 4                         Counterclaimant,

 5   v.
 6   TROY CAPITAL LLC, a Nevada Limited
 7   Liability Company,

 8                         Counter Defendants.
     PATENAUDE & FELIX APC, a California
 9   Professional Corporation,
10
                           Third-Party Plaintiff,
11
     v.
12
     RANCE WILLEY, an individual; TROY
13   DUPUIS, an individual; Does 1-XX and Roe
     Corporations I-XX, inclusive,
14

15                         Third-Party Defendants.

16          Plaintiff/Counterdefendant TROY CAPITAL LLC (“Troy Capital”), Defendants

17   PATENAUDE & FELIX, APC, RAYMOND A. PATENAUDE, MICHAEL D. KAHN, and

18   ANGIE HONG HOAR (collectively, “Defendants”), Counterclaimant/Third-Party Plaintiff

19   PATENAUDE & FELIX, APC (“Counterclaimants”), and Third-Party Defendants RANCE

20   WILLEY and TROY DUPUIS (together, “Third-Party Defendants”), by and through their

21   undersigned counsel, hereby stipulate as follows:

22          IT IS HEREBY STIPULATED AND AGREED that the time for Counterclaimants to

23   respond to response to Troy Capital’s and Third-Party Defendants’ Motion to Dismiss Defendants’

24   [Second] Amended Counterclaims [ECF No. 72] and Third-Party Complaint [ECF No. No. 73]

25   with Summary Judgment Treatment, or, in the Alternative, for Dismissal under FRCP 9 (“Motion

26   to Dismiss”) [ECF No. 77] be extended to April 26, 2021.

27


                                                    -2-
           Case 2:20-cv-00205-JCM-DJA Document 80
                                               81 Filed 04/19/21
                                                        04/21/21 Page 3 of 4




 1          IT IS FURTHER STIPULATED AND AGREED that the time for Troy Capital and Third-

 2   Party Defendants to file any reply in support of the Motion Dismiss be extended to May 13, 2021.

 3          Good cause exists for the extensions set forth herein. The proposed briefing schedule

 4   addresses the conflicts with schedules of counsel and the potential complexities of this matter.

 5   Further, the parties and their counsel are dealing with difficulties arising from working remotely

 6   due to COVID-19 restrictions and precautions. This is the first extension requested.

 7          Dated this 19th day of April, 2021.

 8   /s/ Dale K. Kleven                                 /s/ Jeffrey D. Olster
 9   DALE K. KLEVEN, ESQ.                               JEFFREY D. OLSTER, ESQ.
     Nevada Bar No. 7778                                Nevada Bar No. 8864
10   THOMAS M. FRONCZEK, ESQ.                           ADAM J. PERNSTEINER, ESQ.
     Nevada Bar No. 11380                               Nevada Bar No. 7862
11   RELIEF LAWYERS LLC                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
     5550 Painted Mirage Rd., Suite 320                 6385 S. Rainbow Blvd., Suite 600
12   Las Vegas, Nevada 89149                            Las Vegas, Nevada 89118
13   Tel.: (702) 589-7520 / Fax: (702) 577-1075         Tel.: (702) 893-3383 / Fax: (702) 893-3789
     Email: dale@relieflawyersnv.com                    Email: jeff.olster@lewisbrisbois.com
14   Attorneys for Plaintiff/Counter Defendant Troy              adam.pemsteiner@lewisbrisbois.com
     Capital LLC and Third-Party Defendants Rance         Attorneys for Defendants Patenaude & Felix
15   Willey and Troy Dupuis                               APC, Raymond A. Patenaude, Michael D.
                                                          Kahn and Angie Hong Hoar
16

17    /s/ Jason D. Smith
      NICHOLAS J. SANTORO, ESQ.
18    Nevada Bar No. 0532
      JASON D. SMITH, ESQ.
19
      Nevada Bar No. 9691
20    SANTORO WHITMIRE
      10100 W. Charleston Blvd., Suite 250
21    Las Vegas, Nevada 89135
      Tel.: (702) 948-8771 / Fax: (702) 948-8773
22    Email: nsantoro@santoronevada.com
               jsmith@santoronevada.com
23

24    JOSEPH DINOIA, ESQ.
      Nevada Bar No. 11951
25    RACHEL B. SATURN, ESQ.
      Nevada Bar No. 8653
26    PATENAUDE & FELIX, A.P.C.
27    7271 W. Charleston Blvd., Suite 100
           Case 2:20-cv-00205-JCM-DJA Document 81 Filed 04/21/21 Page 4 of 4



 1    Las Vegas, Nevada 89117
      Tel.: (702) 952-2031
 2    Email: joseph.dinoia@pandf.us
 3             rachel.saturn@pandf.us
     Attorneys for Counterclaimant/Third-Party
 4   Plaintiff Patenaude & Felix APC

 5                                                     IT IS SO ORDERED:
 6

 7
                                                       UNITED STATES DISTRICT JUDGE
 8                                                             April 21, 2021
                                                       DATED: _____________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                 -4-
